Title: Memorandum Books, 1803
From: Jefferson, Thomas
To: 


          1803.
          
            
              Jan.
               1. 
              
              Paid D. Carr for copy of act concerning Norfolk 1.D.
            
            
              
              3.
              
              Lemaire’s accounts Dec. 26.—Jan. 1. Stores of Provisions Philada.125.52 meatvegetab.butter eggsProvisions £38–8–6½102.46339 ℔4.6542. ℔28. doz. Servants2.102.4671 = 1.44furniture3.contingencies5.63102.46238.61deduct33. for 11. servts.servts. wages to Jan. 4. 143.69.46 ÷ 71 = .97gave order on J. Barnes for381.61 
            
            
              
               4. 
              
              Gave Jones & Kain ord. on J. Barnes for 154.D. for body & finishing phaeton, wheels to market waggon, & repairs of harness. 
            
            
            
              
              Recieved of J. Barnes in gold 100.D.
            
            
              
              Gave to Mrs. Randolph & Mrs. Eppes for travellg. exp. 100.D.
            
            
              
              Gave Frithy ord. on J. Barnes for 5.25.
            
            
              
              Gave Hopkins ord. on do. for 6.D. for a book.
            
            
              
              Gave in charity 3.D.
            
            
              
               5. 
              
              Pd. ferrge. of family at Geo. T. 2.83 do. myself back .50.
            
            
              
              Gave John for expences travelling with them 6.D.
            
            
              
               6. 
              
              Recd. of J. Barnes 30.D.
            
            
              
              9.
              
                Lemaire’s accts. Jan. 2—8. Provisions 89.66  eggs 21. doz.  meat 254. ℔ contingencies 4.71 vegetab. 4.D. 89.6660 = 1.50 butter  54. 89.66 – 33 = 56.66 ÷ 60 = .94 gave order on J. Barnes for94.37  
            
            
              
                Joseph Daugherty’s  accts. forage 31.95    contingencies  1.25  gave him order on J. Barnes for33.20 
            
            
              
               10. 
              
              Recieved of J. Barnes 950.D.
            
            
              
              11.
              
              Inclosed to Gibson & Jefferson for Joseph Bran124.25 for Joseph Moran200.surplus5.75330.Inclosed to Gabriel Lilly for Hugh Chisolm100.  Overton346.67  Johnson. negro hire 66.67  surplus6.66520.Inclosed to John Langdon charity for Portsmouth100950. 
            
            
              
              Gave Joseph Daugherty ord. on J. Barnes for 18.60 filling icehouse.
            
            
              
              Gave in charity 2.D.
            
            
              
              Recd. from J. Barnes 180.D.
            
            
              
              Inclosed 30.D. to Martin Wanscher.
            
            
              
              Paid Monsr. de Casa-Yrujo 150.D. for 200. bottles Champagne.
            
            
              
               14. 
              
              Gave Barney’s driver order on J. Barnes for 10.D.
            
            
              
               17. 
              
              Gave in charity 2.D.
            
            
            
              
              Recd. of J. Barnes a bank post note for 22.50.
            
            
              
                Lemaire’s accts. Jan. 9.—15.Provisions69.80  meat butter  eggs  veget.   69.8051 = 1.37  servants 1.   186. ℔  17. ℔ 13.d. 2.80  furniture 16.62 69.80 – 33 ÷ 51 = .72contingencies .25gave ord. on J. Barnes for87.67  
            
            
              
              20.
              
                Joseph Daugherty.  compleating the filling ice house  13.45    hay 1300 ℔ 10.40    sadlery .70  gave him order on J. Barnes for24.55 
            
            
              
               22. 
              
              Gave ord. for 12.D. in favr. of the driver who carried Mrs. R. & E. 
            
            
              
              Gave in charity 5.D. paid for gloves .60.
            
            
              
              24.
              
                Lemaire’s accounts Jan. 16.—22. provisions  75.07  meat242. ℔ 75.0748 = 1.56servants1.76butter34.contings..17eggs21. doz. 75.07 – 33 = 42.07 ÷ 48 = .87 vegetab.1.37gave order on J. Barnes for77.  
            
            
              
              Gave in charity 1.D.
            
            
              
               25. 
              
              Do. 2.D.
            
            
              
               26. 
              
              Do. 1.D.
            
            
              
               27. 
              
              Do. 3.D.
            
            
              Jan.
               28. 
              
              Pd.  Thompson 5.D. for attending Edy in childbed.
            
            
              
              31.
              
                Lemaire’s accts. Jan. 23—29. Provisions  81.90  meat282 ℔81.9060 = 1.365stores of do.15.64butter39.81.90 – 33 = 48.9060 = .81 servants1.eggs26.  doz. 115. b. charcoal15.33vegetables2.49furniture30.65contingencies2.43gave order on J. Barnes for146.95  
            
            
              Feb.
               1. 
              
              Gave Chas. Mclaughlin order on J. Barnes for 88. for 11. days coach hire R. & E.
            
            
              
              Gave in charity 2.D.
            
            
              
               2. 
              
              Gave order on J. Barnes for 3.67 for one year of the Olio. Qu.?
            
            
              
               3. 
              
              Gave Frithy ord. on J. Barnes for 5.25.
            
            
              
              Gave in Charity 5.D.
            
            
              
               5. 
              
              Recd. of J. Barnes 20.D.
            
            
              
               6. 
              
              Inclosed to Genl. Muhlenberg the bank post note of Jan. 17. for 22.50 to pay the duty of 200. bottles Champagne bought of M. de Casa-Yrujo.
            
            
              
               7. 
              
              Recieved of J. Barnes 1520.D.
            
            
              
                  D    Inclosed to Gabriel Lilly for  waggonage of ice 30.    George Gilmer hay  43.    Macgruder plank 44.57    W. Stewart wages  30.    a surplus 2.43  150.  
            
            
              
              8.
              
               Inclosed to G. Jefferson for the Lewises for corn 600.  for  Christopher Smith negro hire    400.    Charles Smith do. 66.67    Joseph Moran in full 98.    surplus 5.33  1170.  
            
            
              
              9.
              
                 Lemaire’s accounts Jan. 30.—Feb. 5. Provisions  80.45  meat239.  ℔80.4574 = 1.09groceries18.71butter30.80.45 – 33 = 47.45 ÷ 74 = .64 servts.5.50eggs25. doz. 104.66vegetables2.35servts. wages to Feb. 4. 143.gave order on J. Barnes for247.66  
            
            
              
               12. 
              
              Recieved from Doctr. Wm. Bache the 100.D. ante Dec. 26.
            
            
              
              Gave to Mr. Willard 100.D. in charity for Portsmouth additionl. to Jan. 11.
            
            
              
              Put into Capt. Lewis’s hands to pay a year’s gazettes 100.D.
            
            
              
              14.
              
                Lemaire’s accts. Feb. 6—12. Provisions 87.44  meat311. ℔87.4459 = 1.48groceries9.50butter10.87.44 – 33 = 54.4459 = .92 servants1.eggs21. doz. furniture1.34vegetab. 1.10contingencs. 8.35gave him order on J. Barnes for107.63  
            
            
              
                Joseph Daugherty.  forage 32.89    sadlery 1.875    smith 6.    utensils     .375  gave him order on J. Barnes for 41.14 
            
            
              
              Charity 2.D.
            
            
              
               16. 
              
              Paid Dr. Logan for Voigt for Temple of reason 6.D.
            
            
              
               18. 
              
              Advanced Capt. Lewis 15.D.
            
            
              
               21. 
              
              Gave George Andrews ord. on J. Barnes for 87.96 composition ornaments in architect.
            
            
            
              
              22.
              
                Lemaire’s accts. Feb. 13—19 Provisions 68.73  meat288. ℔68.7364 = 1.07groceries30.07butter 30.68.73 – 33 = 35.7364 = .59 servts.1.eggs20. doz. contingens. 2.63veget.1.23gave ord. on J. Barnes for102.43  
            
            
              
               23. 
              
              Gave Craven Peyton ord. on Gibson & Jefferson for 1000.D. part paimt. land.
            
            
              
               25. 
              
              Gave Hamilton & Campbell ord. on J. Barnes for 100.D. charity to Carlisle college. 
            
            
              
               26. 
              
              Recd. of J. Barnes 25.D.
            
            
              
               27. 
              
              Gave in charity 5.D.
            
            
              
               28. 
              
              Gave Genl. Winn ord. on J. Barnes for 100.D. charity to Jefferson Monticello academy in S. Carolina.
            
            
              Mar.
              1.
              
                Lemaire’s accts. Feb. 20.—26. Provisions 83.24  meat212. ℔83.2461 = 1.36servants1.butter22.83.24 – 33 = 50.2461 = .82 contingent. 4.67eggs21. doz. vegetab. 3.66gave order on J. Barnes for88.91  
            
            
              
               2. 
              
              Paid Mr. Vanderlyn in full my subscription for 2. prints of the falls of Niagara, when done 20.D.
            
            
              
              Gave in charity to the Revd. Mr. Chambers of Alexa. for his church an order on J. Barnes for 50.D.
            
            
              
               4. 
              
              Gave Edwd. Frethey an order on J. Barnes for 5.25.
            
            
              
              Recieved of J. Barnes 1200.D.
            
            
              
              Inclosed 1000.D. to Gibson & Jefferson to answer the order in favr. of Craven Peyton ante Feb. 23.
            
            
              
               5. 
              
              Gave Rapine & Conrad ord. on J. Barnes for 23.51 for books.
            
            
              
              Gave Peter Lenox order on J. Barnes for 19.45 for packing boxes &c.
            
            
              
              Gave in Charity 20.D.
            
            
              
              Pd. Bruff dentist 5.D. gave in charity 5.D.
            
            
            
              
              6.
              
                Lemaire’s accts. Feb. 27.—Mar. 5. Provisions 62.48  meat139. ℔62.4819 = 3.28wood27.butter27.62.48 – 33 = 29.4819 = 1.55 servants8.25eggs23. doz. groceries2.50vegetab. 2.78contingencies 1.13101.36servts. wages to Mar. 4.143.gave order on J. Barnes for244.36  
            
            
              
                Joseph Daugherty’s accts.  forage 135.17    contingencies  1.875    gave him order on J. Barnes for 137.045  
            
            
              
               7. 
              
              Gave in charity 2.D. set out for Monticello.
            
            
              
              George town ferrge. &c. 1.D.
            
            
              
              Wren’s lodging &c. 4.67.
            
            
              
               8. 
              
              Centerville breakft. &c. 1.5.
            
            
              
              Red house Mrs. Hereford’s dinner, lodgg. &c. 5.09.
            
            
              
               9. 
              
              Fauquier C. H. barber .5 breakft. &c. 1.67.
            
            
              
              Culpeper C. H. dinner lodgg. &c. 3.62.
            
            
              
               10. 
              
              Rapidan. Barnet’s. pontage .50.
            
            
              
              Orange C. H. breakft. &c. 1.67.
            
            
              
              Gordon’s dinner, lodgg. &c. 3.75 in all 23.47. 
            
            
              
               11. 
              
              Arrived at Monticello.
            
            
              
               12. 
              
              Houshold exp. 16.D.
            
            
              
               14. 
              
              Paid Michael Hope for work on Stewart’s house 18 D. + 2 D. overpaimt. on acct.
            
            
              
               16. 
              
              Recd. of John H. Craven 150.D. for rent on acct.
            
            
              
               17. 
              
              Sent Hancock Allen (by Gabr. Lilly) 70.D. on acct. for plank.
            
            
              
               18. 
              
              Gave Craven Peyton my note for 1300.D. payable July 12. at the counting house of Gibson & Jefferson, towards paimt. for land. There will then be due 700.D. besides Joshua Key’s part should that be purchased.
            
            
              
               19. 
              
              Charity 2.D.
            
            
              
              Assumed to pay Gabriel Lilly for Hancock Allen £23–8.
            
            
              
               20. 
              
              Paid James Oldham on account 20.D.
            
            
              
              Small exp. 4.D. gave a servt. .25 do. at Charlottesville .25.
            
            
              
               21. 
              
              Gave Stewart to melt up 1.D. gave a servt. .25.
            
            
              
              Pd. Anthony Giannini for plants & trouble 2.D. for meetg. house 5.D.
            
            
            
              
               22. 
              
              Gave Cavender in charity 10.D.
            
            
              
               25. 
              
              Paid David Isaacs acct. for beef furnishd. Oct. & Nov. 39.D.
            
            
              
              Sent Catlett for butter 1.D.
            
            
              
               26. 
              
              Pd. him for do. 1.D.
            
            
              
               28. 
              
              Recd. of David Isaacs for nails 4.D.
            
            
              
              Pd. Wm. Stewart on acct. 15.D.
            
            
              Mar.
               30. 
              
              My crop of tobo. made at Poplar forest in 1802.
            
            
              
                No. 71. 150 1524.  Overseer’s part.  478.  143.  1650.    72.  140.  1456.  484. 145. 1686.    118. 145. 1750  522. 144. 1572    119. 144. 1700.  571. 145. 1657    126. 145. 1548.    6565 127.150.1392.£ 128.150.1427.bacon & dried beef 2825. ℔141–5129.145.1500.pickled beef 3. barrls.12–10184.150.140013,697brandy 44. galls.13–4191.145.1480.soap. 135. ℔5–1–3197.150.1374.fat 270. ℔13–10198.145.1385.butter 268. ℔13–8480.1401541.tallow 270. ℔13–10482.1401547.212–8–3521.14414688,795523.1401504.524.1401436.525.1441356.526.144.1481.569.140.1700.574.140.1488.576.130.1295.10,260577 140.1240.579.145.1785.92 150.1423.877.145.1888.879.145.1807884.145.1820.885.145.1724.and in 881.169. 700. 12,38745,139  
            
            
              
              On settlement with John Perry this day I owe him a balance of £65–4–1.
            
            
              
                Paid Gabriel Lilly  for Johnson Roe portage  5–17– 1    for himself 9– 2–11     £15– 0– 0   
            
            
              
              On settlement with him this day I owe him 25–15–10½ = 85.97.
            
            
              
              Pd. Small exp. 12.D.
            
            
            
              
               31. 
              
              Pd. Gabriel Lilly 50.D. towards the following debts.
            
            
              
                Fontrees for hauling  £11– 0–0     Price for do. 18– (See post May 4. that I paid him a 5.D. bill by mistake instead of a 50.D. bill. Therefore charge him only 5.D.)   McCary portage plank  1– 3–    powder 63. ℔ 7–17–6    20–18–6   
            
            
              
              Gave Maria for small expences 14.D.
            
            
              
              Pd. James Dinsmore on account 10.D.
            
            
              
              Gave John Freeman 5.D.
            
            
              
              Paid at Defoe’s for oats .25.
            
            
               Apr. 
               1. 
              
              Gordon’s lodging &c. 3.75 Barnet’s ford oats & pontage .75.
            
            
              
               2. 
              
              Culpeper C. H. dinner, lodgg. &c. 4.97 Fauqr. C .H. dinner 3.33 Mrs. Hereford’s lodgg. 3.56.
            
            
              
               3. 
              
              Fairfx. C .H. breakft. 1.375. Geo. T. ferrge. 1. whole = 18.985.
            
            
              
               4. 
              
              Recd. of J. Barnes 20.D.
            
            
              
               5. 
              
              Gave in charity 10.D.
            
            
              
              6.
              
                Joseph Daugherty’s accts.  forage 34.375 sadlery5.70smith.625contingencs. .25 gave him ord. on J. Barnes for34.375 
            
            
              
                Le Maire’s accts. Mar. 6—Apr. 2. provisions 112.40  meat443. ℔      stores of do.21.13butter50.fuel101.20eggs27. doz.groceries3.vegetables4.07furniture16.33115.40/9. servants = 12.82 or 3.205 a    servts.29.25 head pr. weekcontingens. 9.16292.47Servts. wages to Apr. 4.143.gave order on J. Barnes for435.47 
            
            
              
               9. 
              
              Gave in charity 2.D.
            
            
              
               10. 
              
              The 3d. pipe of Madeira broached June 6. 1802. is out. It has lasted 10. months, of which I was absent 3.
            
            
              
              11.
              
                Lemaire’s accts. Apr. 3—9. provisions  57.90 57.90  meat200. ℔groceries4.6033. for 11 servts.butter26.57.9019 = 3.04 servts.9.2524.90eggs17. doz.furniture3.7519 = 1.3vegetab.4.25gave ord. on J. Barnes for75.50  
            
            
              
               12. 
              
              Gave in charity 2.D.
            
            
            
              
              Recd. of J. Barnes a note on bank US. for 275.45 D.
            
            
              
              14.
              
                Inclosed to Jones & Howell the same note for 275.45  also a Pensylvania bank bill for 50.being amt. of their bills for iron 278. + 47.45 = 325.45  
            
            
              
              Recieved from J. Barnes 170.D. and a note of the branch bank here on the branch bank at Baltimore for 42.42.
            
            
              
              Inclosed the said note for 42.42 to Messrs. Smith & Buchanan of Baltimore for duties, freight from Lisbon & porterage of two hhds. of wine d’Oeyras sent me by Mr. Jarvis. 
            
            
              
              Inclosed the 170. Dollars to Gabriel Lilly for the following persons
            
            
              
                 D     for Fontrees & others ante Mar. 31. balance of £5–18–6 =    19.74   for Hancock Allen 94.   for Edward Moore on account of Randolph Jefferson 50.   a surplus of 7.     170.   
            
            
              
               18. 
              
              Lemaire’s accts. Apr. 10.—16. Provisions 60.60/28. = 2.16
            
            
              
              meat 190. ℔ butter 30. ℔ eggs 12. doz. vegetables 7.71 D. 
            
            
              
              gave order on J. Barnes 60.60 60.60 – 33 = 27.60 ÷ 28 = .98 
            
            
              
               20. 
              
              Recd. of J. Barnes 25.D.
            
            
              
               23. 
              
              Gave in charity 2.D. 24. Do. 1.D.
            
            
              
              25.
              
                Lemaire’s accts. Apr. 17.—23.Provisions 57.75 Meat228.  ℔   57.7544 = 1.31 57.75 – 33 = 24.7544 = .56  contingent 1.72 butter 26.      eggs 22.  doz.   gave order on J. Barnes for  59.47 vegetab.  10.97   
            
            
              
                Joseph Daugherty  Provender 32.90    smith 2.    coachmaker 3.50    sadlery for myself  2.125    contingent .30  gave order on J. Barnes for40.825 
            
            
              
               29. 
              
              Gave at Foxall’s works 5.D.
            
            
              May
               1. 
              
              Charity 1.D.
            
            
            
              
              2.
              
                Lemaire’s accts. Apr. 24.—30Provisions 68.53 Meat203.  ℔  68.53 – 33. for 11. servts. = 35.5335 = 1.15   servts. 4. butter 33.    repairs 2. eggs 20. vegetab. 7.53gave ord. on J. Barnes for74.53  
            
            
              
              Gave Edwd. Frethey ord. on J. Barnes for 5.25.
            
            
              May
               3. 
              
              Recieved of J. Barnes 400.D.
            
            
              
               4. 
              
              Inclosed the sd. 400.D. to Mr. Dupont in N. Y. to purchase a bill of exchange to be remitted to Paris.
            
            
              
              By letter from TMR. I am informed that Rives & co. credit John Perry 112.£ who credits it to me. I am to credit it to J. H. Craven who credits it to Rives & co.
            
            
              
              Also that instead of my having paid Lilly a 50.D. bill ante Mar. 31. I paid him by mistake a 5.D. bill. I must credit him therefore the 45.D. or rather charge him only the 5.D.
            
          
          
            
              Analysis of expenditures from
              Details of some of the general heads.
              
            
            
              1802. Mar. 4. to 1803. Mar. 4.
              
              
            
            
              Provisions
              4059.
              98
              
                 Buildings.
               Plantation.
            
            
              Wines
              1296.
              63
              
              Moran & Maddox.
               masonry 
              1557.
              25
              Nailery
               
              609.
              53
            
            
              Groceries
              1624.
              76
              6981.37
              Hope.
              do.
              28.
              50
              mill. 
              powder 
              25.
              
              
              
              
            
            
              fuel
              553.
              68
              
              Chisolm. brickwork
              142.
              50
              
              negros
              466.
              67
              
              491.
              67
            
            
              Secretary
              600.
              
              
              Blagden. marble
              3.
              50
              corn
              
              750.
              
            
            
              Servants
              2014.
              89
              
              Bran. lime
              124.
              25
              bacon
              
              106.
              72
            
            
              Miscellaneous
              433.
              30
              
              Wanscher. plaisterg.
              247.
              15
              fish
              
              48.
              
            
            
              Stable
              399.
              065
              
              negro hire
              200.
              
              molasses
              
              50.
              53
            
            
              Dress, sadlery &c.
              246.
              052
              
              hauling
              319.
              60
              hay
              
              43.
              
            
            
              
              1362.60
              }
              1585.
              60
              
              plank, sawing &c.
              189.
              11
              taxes
              
              73.
              67
            
            
              charities
              
              J. Perry. carpentry
              516.
              
              horse
              
              33.
              33
            
            
              
               223.
              
              R. Perry. do.
              24.
              23
              small exp.
              
              10.
              
            
            
              President’s house
              226.
              59
              
              Oldham. joinery
              122.
              30
              Lilly
              
              10.
              
            
            
              Stationary, books &c.
              497.
              415
              
              Andrews. compositn.
              113.
              53
              
              
              2226.
              45
            
            
              Monticello
              {
              Houshd. expences
              893.
              
              7449.59
              
              3587.
              92
              
              
              
              
            
            
              Plantation do.
              2226.
              45
              
              
              
              
              negro hire = maintenance
            
            
              family
              1028.
              79
              3255.24
              
              
              
              
              
              
              
            
            
              Acquisitions.
              {
              loans
              274.
              75
              
              
              
              
              
              
              
              
            
            
              debts before 1801. pd. 
              529.
              61
              
              
              
              
              
              
              
              
            
            
              lands bought
              2156.
              86
              
              
              
              
              
              
              
              
            
            
              buildings
              3587.
              92
              
              
              
              
              
              
              
              
            
            
              carriages
              363.
              75
              
              
              
              
              
              
              
              
            
            
              furniture
              664.
              10
              7576.99
              
              
              
              
              
              
              
            
            
              
              
              
              
               25,263.19
              
              
              
              
              
              
              
            
          
          
            
            
              
              This distribution under heads is not compleat. To make a full statement of all my reciepts & disbursements, some other articles must be added conjecturally (the accounts not being in hand) as follows.
            
            
              
                  Disbursements analysed as above 25,263.19   1802. Oct. 7. paiment to Brown & Rives for  Monticello houshold exp. plantation and buildings, not analysed 1,000. Credited for some articles in Craven’s, J. Perry’s,  Peyton’s, Wardlaw’s, Lilly’s, the nailery, & store accounts, conjecturally1,457.73making my whole disbursements27,720.92  
            
            
              
              These disbursements have been met as follows.
            
            
              
                Salary   25,000      Tobacco, clear of expences  915.61   Rents recd. & analysed in the above acct.  389.11   do. allowed in acct. with Craven, Perry, Peyton abt.  700. 1089.11   Reciepts for nails analysed in above acct.  142.27   do. allowd. in acct. for do. & not includd. in analysis about  757.73 900. 27,904.72   
            
            
              
               1803. Mar. 4. I ought by this statement to have had cash in hand 183.80 but I had actually in hand on that day only293. so that the errors of this statement amount to109.20 
            
            
              
              The whole of the nails used for Monticello, & smith’s work are omitted, because no account was kept of them. This makes part of the error, & the article of nails has been extraordinary this year.
            
            
            
              May
               5. 
              
              Gave in Charity 20.D.
            
            
              
              9.
              
                Lemaire’s accts. May 1—7  Provisions  50.10{  33 servts. meat 190. ℔    servants 1.75 17.10 mastrs. butter23   17.1017 = 1.60. b. coal21.eggs18.  doz. 72.85vegetab.7.80 
            
            
              
                 servants wages to May 4.  Lemaire 30.   Julien 25.   Joseph Daugherty 16.   Wm. Fitzjames 14.   Abram. Gaulding 14.   Noel 14.   John 2.   Jack 10.   Mrs. Daugherty 9.   Sally Houseman. washer   7.   Edy 2.   143.   gave order on J. Barnes for 215.85   
            
            
              
              Gave in charity 3.D.—recd. of J. Barnes 25.D.
            
            
              
              Recd. from Victor Dupont of N. Y. his excha. on Messrs. Dupont de Nemours pere et fils et co. Banquiers, rue de Montholon No. 300. à Paris for 2100.₶ for the 400.D. sent him ante May 4. and inclosed by triplicates to Fulwar Skipwith in a letter written May 4. for wines. 
            
            
              
               10. 
              
              Gave in charity 2.D.
            
            
              
               11. 
              
              Inclosed to James Ash of Baltimore 5.D. for a book. 
            
            
              
               12. 
              
              Recieved of J. Barnes 880.D.
            
            
              
              Inclosed to G. Jefferson 750.D.
            
            
              
              Drew on G. Jefferson in favr. of J. W. Eppes for 400.D. for the paimts. ante Nov. 22.
            
            
              
              Inclosed to Gabriel Lilly 130.D. to wit 45.D. to correct the error noted ante May 4. and 85.D. for balance settled with him ante Mar. 30.
            
            
            
              
              16.
              
                Lemaire’s accts. May 8—14Provisions for servts.    33.  28.9020 = 1.445 meat148. ℔masters     28.90butter29.Pres.’s house, to wit furnitre. &c. 26.75eggs15.  doz. vegetab. 6.17 gave him order on J. Barnes for88.65  
            
            
              
               18. 
              
              Gave Christopher Severman in charity 30.D. by ord. on J. Barnes.
            
            
              
               22. 
              
              Gave in charity 1.D.
            
            
              
              23.
              
                Lemaire’s accts. May 15.—21  Provisions for  servts.33. meat184  ℔  35.69522 = 1.62do.masters  19.385butter24 stores of do.16.31eggs3.  doz.do. for Monticello41.77vegetab. 7.35servts.4.fuel4.40Presid.’s house furnitre. 10.875contingencies0.31 gave him order on J. Barnes for130.05  
            
            
              
              Daugherty’s accts. Provender 17.50 Sadlery .50 Smith 3.75 conting. 1.75 Pres.’s House furnre. 1.25 = 24.75 for which gave ord. on J. Barnes.
            
            
              
               24. 
              
              Gave in charity 2.D.
            
            
              
              30.
              
                Lemaire’s accts. May 22—28.  Provisions  servts. 33.    meat ℔ 205   33.6726 = 1.30masters 33.6766.67butter32 fuel3.06eggs24. doz.Presid.’s house.80vegetab.10.28 gave him order on J. Barnes for70.53  
            
            
              
               31. 
              
              Gave Joseph Daugherty ord. on J. Barnes for 10.D. to buy a mockg. bird & cage.
            
            
              
              Recd. back from him 1.D.
            
            
              June
               1. 
              
              Gave in charity 2.D.
            
            
              
              Gave Sam. Carr ord. on J. Barnes for 73.5 D. for 18. barrels herrings from Colo. Lile.
            
            
              
              Gave Frethy ord. on J. B. for 5.D.
            
            
              
               2. 
              
              Gave Wm. Stewart ord. on J. Barnes for 40.D. on acct. of his father.
            
            
              
               3. 
              
              Gave in charity 2.D.
            
            
              
              6.
              
                Lemaire’s accts. May 29—June 4.  Provisions for  servts. 33   meat 196.  ℔  19.7524 = .82masters 19.75butter30.wood8.eggs17. doz.Pres.’s house. furnitre.43.25vegetab. 6.40contingencies2.32servants wages143. gave him order on J. Barnes for249.32  
            
            
              
              Mr. Harvie arrives. 
            
            
            
              June
              6.
              
                Joseph Daugherty for  forage 9.    smith 2.70    dress for myself   2.50  gave him order on J. Barnes for14.20  
            
            
              
               7. 
              
              Recd. from Burgess Griffin the manifests of my tobo. ante Mar. 30. except the light hhd. of 700. ℔ which G. Jefferson writes me is the only one not arrived. He has recd. therefore 44,439 ℔ the other 700. ℔ in Griffin’s hands.
            
            
              
              Recd. of John Barnes 390.D.
            
            
              
              Inclosed 200.D. to Victor Dupont for a bill of exchange on Paris.
            
            
              
               8. 
              
              Inclosed 120.D. to Gabriel Lilly out of which he is to pay Hugh Chisolm 117.55 the balance with interest due him ante Sep. 20. & Jan. 11.
            
            
              
              Inclosed 70.D. to Benjamin Ferris clockmaker No. 17. N. 2d. str. Philada. to pay for a clock to be forwarded to Virginia. 
            
            
              
              Inclosed to Geo. Jefferson the manifests of my tobo. recd. yesterday 44,339 ℔ nett.
            
            
              
               9. 
              
              Gave Alexr. Terrasse in charity ord. on J. Barnes for 10.D.
            
            
              
               12. 
              
              Gave in charity 1.D.
            
            
              
              13.
              
               Lemaire’s accts. June 5—11. provisions for servts.33. meat260. ℔ 41.2534 = 1.21masters 41.25butter37.contingencies.31eggs14. doz.servts.4.veget. 8.72 78.56do. for 490. bush. coal @ .25  122.50drayage of 1290. bush.5.83128.33206.89gave an order on J. Barnes for74.56another do. for132.33206.89 
            
            
              
              Joseph Daugherty’s account for forage is 26.56 D. for which gave him order on J. Barnes.
            
            
              
              Gave order on J. Barnes in favr. L. Deblois for 79.59 for bed tick. 
            
            
            
              
              Recd. from Victor Dupont in excha. for the 200.D. ante June 6. his bill for 1050₶ on Messrs. Dupont &c. as before May 9.
            
            
              
               14. 
              
              Inclosed Dupont’s bill for 1050.₶ to William Lee our Consul at Bourdeaux for Bordeaux & Sauterne wines. 
            
            
              
               16. 
              
              Gave in charity 2.D.
            
            
              
               17. 
              
              Gave do. 1.D.
            
            
              
              Recd. from J. Barnes his check on B. B. US. here for 766.D. paiable to James Taylor of Norfolk. 
            
            
              
               19. 
              
              Gave ord. on J. Barnes in favor of Martin Wanscher for 10.D. in full for his balce.
            
            
              
              Recd. of J. Barnes 25.D.
            
            
              
              20.
              
                Lemaire’s accts. June 12.—18. Provisions for  servants.  33.  meat 242 ℔  34.5043 = .80 masters34.50butter20 Pr.’s House. furniture6.75eggs16. doz. gave order on John Barnes for74.25vegetab.13.07  
            
            
              
               22. 
              
              Charity 2.D. do. 1.D.
            
            
              
              23.
              
                Gave Geo. Andrews ord. on J. Barnes        for ornaments for Geo. Divers 49.69    myself 4.12 53.81  
            
            
              
              Gave in Charity 20.D.
            
            
              
               25. 
              
              Gave in charity 1. do. 1.D.
            
            
              
               26. 
              
              Do. 1.D.
            
            
              
              27.
              
                Lemaire’s accts. June 19—25  Provisions for  servts. 33.  meat 246. ℔  48.1733 = 1.46masters 48.17butter22.Servants27.eggs15. doz.wood4.veget. 13.19Pres.’ H. furniture1.50contingencies.93 gave order on J. Barnes for114.60  
            
            
              
              Joseph Daugherty forage 32.56 smith 2. sadlery 2.25 conting. 2.16 = 38.97.
            
            
              
              gave him ord. on J. Barnes for 38.97
            
            
              
               28. 
              
              Gave in charity 1.D.
            
            
            
              
              Recieved of Mr. Barnes 325.D.
            
            
              
              Inclosed to Gabriel Lilly 260.D. to pay John Peyton 41.25 & Jas. Oldham 215.D.
            
            
              
              Inclosed to Daniel Trump for James Oldham 60.D.
            
            
              June
               28. 
              
              Inclosed to Barnabas McShane Philada. 5.D. by order of Genl. John Armstrong to repay taxes of Genl. Kosciuzko’s land. 
            
            
              
              Made a statement of my debt to Dr. Currie and inclosed him a new bond for £158–19 principal and int. at 6. pr. cent from 1797. May 1. till paid. The old bond to be cancelled.
            
            
              July
               1. 
              
              Charity 1. 5. Charity 2.D.
            
            
              
              5.
              
                Lemaire’s accts. June 26—July 2.  Provisions for  servts. 33.  meat 194.  ℔  27.9634 = .82masters 27.96butter37.servts.5.50eggs19. doz.Pr.’s H. repairs4.50veget. 4.75contingencies.61stores for Monto.4.6176.18 servts. wages to July 4143. gave ord. on J. Barnes for219.18  
            
            
              
               7. 
              
              Gave Henry Ingle ord. on J. Barnes for 19.625 for tools &c.
            
            
              
               8. 
              
              Gave  Anderson ord. on do. for 13.50 for 4. medallion frames. 
            
            
              
               9. 
              
              George Jefferson has sold my tobo. to Picket, Pollard & Johnston for 7½ D. of which 1300.D. to be pd. cash for my note ante Mar. 18. The balance paiable Sep. 6. Comes to 3325.425. 
            
            
              
               11. 
              
              Charity 1.D.
            
            
              
                Lemaire. July 3—9.  Provns. for  servts. 33.  meat 233. ℔  53.8062 = .86masters 53.80butter46.wood3.eggs28. doz.Pr.’s H. furniture5.veget. 11.63conting.1.50 gave order on J. Barnes for96.30  
            
            
              
               12. 
              
              Pd. for the Olio 2.50 D. from June 27. 03 to June 27. 04.
            
            
              
               15. 
              
              Gave in charity 1.D.
            
            
              
               16. 
              
              Gave in charity 10.D.
            
            
              
              Gave John March ord. on J. Barnes for 40.25 bookbinding.
            
            
              
               17. 
              
              Recd. of J. Barnes 164.75 D.
            
            
            
              
              18.
              
                Lemaire’s accts. July 10—16.  Provisions for  servts. 33.  Meat 172  ℔  19.9736 = .55masters 19.97butter37servants2.eggs17 doz.Pr.’s H. furniture.50veget. 6.37 gave order on J. Barnes for55.47  
            
            
              
              Gave in charity 5.D.
            
            
              
              Gave Elisha Lanham ord. on J. Barnes for 24.465 on account of James Oldham.
            
            
              
               19. 
              
              Recd. of J. Barnes 100.D.
            
            
              
              Gave E. Frithey ord. on J. Barnes for 5.50.
            
            
              
              Joseph Daugherty. bills for sadlery 54.875 farriery 4.25 Pr.’s H. furnitre. 4. servts. 7.50 contingencies 11.315 = 81.94. Gave ord. for do. on J. Barnes.
            
            
              
              George T. pd. ferrge. 1.
            
            
              
               20. 
              
              Nich. Fitzhugh’s. vales 1. Brown’s brkft. 1.25 Elkrun church. dinner 1.92.
            
            
              
               21. 
              
              Herring’s servts. & horses 2.75 Or. C. H. brkft. 2. Gordon’s dinnr. 1.75.
            
            
              
               22. 
              
              Green springs. lodging &c. 2.75 a guide .25 = 14.67.
            
            
              
               24. 
              
              Small expences 6.44.
            
            
              
               25. 
              
              Small exp. 16.
            
            
              
               27. 
              
              Settled with Michael Hope for the plank kiln & sundry jobs. Paid him 100.D. Balance still due him 56.25.
            
            
              
              Sm. exp. 5.D.
            
            
              
               30. 
              
              Sm. exp. 5.D.
            
            
              Aug.
               1. 
              
              Pd. Wm. Crenshaw a witness v. Johnson 13.D.
            
            
              
               3. 
              
              Pd. Hancock Allen for sawing pine & beach in full 64.66.
            
            
              
              Paid  Ternan on acct. 10.D.
            
            
              
              Pd. John Perry on acct. 20.D.
            
            
              
               4. 
              
              Pd.  Wayman 29.63 for powder & gave him order on Mr. Yancey for balance 51.20.
            
            
            
              
               5. 
              
              Accepted Wm. Stewart’s ord. in favr. D. Higginbotham for £40–13–6 sm. xp. .25.
            
            
              
               6. 
              
              Pd. small exp. .75.
            
            
              
              Pd. Thos. Wells imprisonmt. of Cary 13.D.
            
            
              Aug.
               6. 
              
              Recd. from James Barber for nails £21–19–3½ = 73.20.
            
            
              
              Pd. James Barber a 2d. fee v. Johnson & Sneed 10.D.
            
            
              
              Pd. Dabney Carr do. 10.D.
            
            
              
               7. 
              
              On settlement with John Perry I owe him £9–19–5½ but the rent of Shadwell is still to be settled.
            
            
              
              Pd. small exp. 5.D.
            
            
              
               9. 
              
              Pd. James Dinsmore on acct. 20.D.
            
            
              
               11. 
              
              On settlement with Craven Peyton on account of Henderson’s land, there is due to him 558.14 for which sum I gave him my note payable Dec. 15. at Gibson & Jefferson’s counting house. Note this is exclusive of 600.D. assumed to D. Carr & of interest.
            
            
              
              Gave in Charity 4.D.
            
            
              
               13. 
              
              Gave Phill to bear expences to Louisa 1.D.
            
            
              
              Pd. for cucumbers 1.D. Philips for painting chair 2.D. by Brown. 
            
            
              
               14. 
              
              Sm. xp. 1.20.
            
            
              
               21. 
              
              Do. 3.D.
            
            
              
               22. 
              
              Recd. of Joel Yancey 175.D. to be repaid in Richmond.
            
            
              
              Paid Michael Hope 56.25 in full of settlemt. of July 27.
            
            
              
              Paid John Perry 33.25 in full of settlemt. of Aug. 7.
            
            
              
              Sm. exp. 5.D. 24. Do. 2.D.
            
            
              
               25. 
              
              Charity 1.D.
            
            
              
               26. 
              
              Pd. R. Anderson for Wm. Brown & co. acct. of 1801. 1802. £3–14–10.
            
            
              
               27. 
              
              Gave John Freeman 5.D.
            
            
              
               28. 
              
              Sm. exp. 5.D.
            
            
              Sep.
               3. 
              
              Paid Thos. C. Fletcher for copyg. acts for Alexandria 8.33.
            
            
              
               4. 
              
              Paid  Ternan on acct. for blowing 10.D.
            
            
              
              Small exp. 5.D.
            
            
              
               5. 
              
              Pd. Wm. Stewart on acct. 3.D.
            
            
              
              Recd. of Thos. Carr 40.D. to be repd. in Richmd.
            
            
              
              Paid Michael Hope on acct. 30.D.
            
            
            
              
               6. 
              
              Gave an order on Gibson & Jefferson for 600.D. to D. Carr or order, on account of Craven Peyton for Henderson’s land.
            
            
              
              Pd. Matthew Henderson Gab. Lilly’s note for 20.D. for a cow.
            
            
              
               8. 
              
              Gave Robt. Leslie an order on J. Barnes for 50.D. in paimt. for a watch.
            
            
              
              Recd. from Thos. Carr through Gideon Fitz 100.D. to be repd. in Richmd. He paid Fitz 105.
            
            
              
               11. 
              
              Small exp. 3.D. charity 2.D.
            
            
              
               13. 
              
              Sm. exp. 1.D.
            
            
              
               15. 
              
              Recd. of Thos. Carr thro’ Mr. Kelly 75.D. & from himself 50.D.
            
            
              
              J. Kelly’s acct. to the 5th. inst. makes a balance of 5/11 due him. His credits for nails from Jan. 13. 1802. to June 3. 1803. are £54–0–1.
            
            
              
              17.
              
                Pd. Martin Dawson for   Fontrees for a horse bot.      by Lilly   75.D.  Pd. do. for   Lyons for transportation 24.75    99.75   
            
            
              
              On settlement with George Divers, recieved from him £14–10 being the balance due on all accts. to this day.
            
            
              
               18. 
              
              On settlemt. with James Oldham I am this day 24.085 D. in his debt besides his wages from Apr. 13. 1803.
            
            
              
              On settlement with James Dinsmore I am in his debt this day 526.21 D. besides his wages from July 1. 1803.
            
            
              
              Pd. for small exp. 10.D.
            
            
              
               19. 
              
              Pd. for footing stockings 3.D.
            
            
              
               20. 
              
              Settled with James Petty, balance of £11–0–4 due me for rent to Oct. 15. 03. 
            
            
              
              Pd. Gideon Fitz in full 145.D. He had recd. 5.D. of T. Carr.
            
            
              
              Gave Craven Peyton ord. on Gibson & Jefferson for 213.33 = £64. the interest settled by him on the paiments to the Hendersons which closes all sums due on that account, paiable at 30. days.
            
            
              Sep.
               20. 
              
              Recd. of Thos. Carr 50.D.
            
            
              
              Recd. from Joel Yancey 100.D.
            
            
              
               21. 
              
              Recd. from do. 37.02.
            
            
              
               Settled with Joel Yancey as followsD   tax on 2112. as. land Fredsville.11.15ticket v. Johnson.6311.78pd. Wayman ante Aug. 4.51.20cash anteAug. 22.         175.do.Sep. 20.100.do.Sep. 21.37.02363.22gave him an order on Gibson & Jefferson for 375. 
            
            
              
              My acct. with T. Carr is as follows.  tickets for J. Wayles’s estate7.08Wm. Short 10.24 tax + 1.89 ticket12.13myself. Augusta v. Clarke4.66Albem. v. Johnson & Sneed 12.02Overton’s deed1.7537.64tax on 1857. as. land in St. Anne’s 8.73 333½ do. Hardware limestone.80 39 black tythes over 1617.16  4 between 12 & 161.76on chair & 12. horses2.30county & parish levies on 42. tythes 20.1650.91cash ante Sep. 5.40.do. left with Kelly ante Sep. 1575.do. ante Sep. 8. 20105.do. ante Sep. 15.50.do. ante Sep. 20.50.320.gave him order on Gibson & Jefferson for408.55
            
            
              
              Settled with Gabriel Lilly and paid him £3–17–3 being the balance due him, but this does not include his wages of the present year which are £50. and £10. extra for overlooking the nailery. From the commencement of the ensuing year he is to have 2. per cent on all the nails sold instead of the £10.
            
            
              
                Paid Gabriel Lilly for  Jordan for 500. bricks 3.50    Isaacs acct. tallow &c. 6.    R. Anderson an acct. from Galt’s store  15.80  25.30   
            
            
              
              Paid James Dinsmore 10.D.
            
            
              
              Paid James Oldham 20.D.
            
            
              
              Paid Houshold exp. 16.D.
            
            
              
              Paid Bezey in full 33.D. for gardening.
            
            
              
               22. 
              
              Paid Robert Hope for setting up columns 20.D. 
            
            
              
              Left with Gabr. Lilly for Ternan 30.D.
            
            
              
              Pd. Gordon’s dinner 5.25.
            
            
            
              
               23. 
              
              Orange C. H.. lodging, brkft. &c. 5.5.
            
            
              
              Stevensburg. dinner 1.75.
            
            
              
               24. 
              
              Strode’s vales .75 Herring’s 3.50 Elkrun church .61.
            
            
              
               25. 
              
              Brown’s dinner, lodging &c. 4.25 Geo. T. ferrge. 1.375 = 22.985.
            
            
              
              Cash in hand 23.88.
            
            
              
              27.
              
              Le Maire’s account. July 17—19. Provisions for servts.16.50 meat125 . ℔ 7.6318 = .42masters 7.63butter 12½24.13eggs10. doz.veget.2.84 
            
            
              Sep.
              27.
              
              
                
                  
                    
                    
                    £  
                    s
                     d
                    
                    
                  
                  
                    Le Maire’s accts. July 20—Sep. 25. 
                    
                    Provisions
                    93–
                    8
                    –8
                     = 
                    249.16
                  
                  
                     
                    249.16 D. to 9. servts. 68. days is 2.85 pr. week
                     
                    wood
                    41–
                    10
                    –7½
                    =
                    110.75
                  
                  
                    
                    meat
                    782 ℔
                     
                    
                    servants
                    122–
                    4
                    –3
                    =
                    325.90
                  
                  
                    
                    butter 
                    118
                    
                    
                    contingencies 
                    10–
                    18
                    –9
                    =
                    29.18
                  
                  
                    
                    eggs
                     54. doz.
                    
                    
                    
                    268–
                    2
                    –3½
                    =
                    714.98
                  
                  
                    
                    veget.
                     34.07 add from preceding page
                  
                    
                    
                    
                    
                    24.13
                  
                  
                    Gave order on J. Barnes for the amount
                    739.11
                  
                
              
            
            
              
              29.
              
            
            
              
              Gave in charity 4.D. do. 1.D.
            
            
              
              Recd. from J. Barnes 100.D.
            
            
              
              Inclosed the same to S. Snowden in charity for the sick of Alexandria. 
            
            
              
              Gave in charity 4.D.
            
            
              
              Gave ord. on J. Barnes in favr. Duane books & stationary 168.035.
            
            
              Oct.
               1. 
              
              Gave E. Frithey ord. on J. Barnes for 10.D. in advance.
            
            
              
              Gave in charity 2.D.
            
            
              
              Wrote to Dr. Condit for 8. bar. Newark cyder, to wit 5. for Washn. + 3. Monto.
            
            
              
               2. 
              
              Charity 1.D.
            
            
              
               D.  Le Maire’s accts. Sep. 26—Oct. 1.  Provisions for  servts. 30. meat 106   ℔  5.8713 = .45masters 5.87butter18.Pr.’s H. furniture23.90eggs2.  doz.servts.3.50veget.8.36contingencies1.7164.98 wages to Oct. 4.143. gave order on J. Barnes for207.98  
            
            
            
              
               4. 
              
              Gave in Charity 10.D.
            
            
              
               6. 
              
              Recd. from J. Barnes 25.D. also same day 50.D.
            
            
              
              He has paid George Anderson for George Divers 37.27 D.
            
            
              
               9. 
              
              Gave Joseph Daugherty ord. on J. Barnes for 42.41 to wit forage 33.16 smith 4.75 conting. 4.18.
            
            
              
              Inclosed to Gabr. Lilly for Michael Hope 50.D.
            
            
              
              Inclosed to him also for J. Perry an ord. on G. Divers for 37.27 as above.
            
            
              
              Directed him to pay to Dawson for Reeves & co. the 300.D. he recieves for the price of Cary, sold by him on my account.
            
            
              
              10.
              
                Le Maire’s acct. Oct. 2—8. Provisions for  servts. 30.  meat 204 ℔  39.6850 = .79masters 39.68butter34.Pr.’s H. furniture1.5eggs22. doz.contingencies.5veget. 6.54 gave him order on J. Barnes for71.68  
            
            
              
               12. 
              
              Recd. from J. Barnes 100.D.
            
            
              
               13. 
              
              Gave in charity 1.D.—do. 1.D.
            
            
              
               15. 
              
              Inclosed to Martin Dawson for Reeves & co. 120.D. See Oct. 1. 1802.
            
            
              
              Inclosed to James Lyle for Henderson McCaul & co. ord. on Gibson & Jeff. 500.D.
            
            
              
               16. 
              
              Gave in Charity 2.D.
            
            
              
               17. 
              
              Charity 1.D.
            
            
              
              18.
              
               D  Lemaire’s accts. 9—15.  Provns. for  servts. 30. meat 173  ℔  50.0541 = 1.21masters 50.05butter30 ½fuel7.50eggs22. doz.servts..75veget. 6.19 gave him order on J. Barnes for88.30  
            
            
              
              Recd. of J. Barnes 25.D.
            
            
              
              Sent by Rob. Smith 3.45 D. for Andrew Buchanan of Balt. for freight of a box.
            
            
              
               19. 
              
              Charity 1.D. do. 1.D.
            
            
              
               21. 
              
              Gave Davy Bowles to take care of trees 2.D. 
            
            
              
               23. 
              
              Charity 2.D.
            
            
              
               24. 
              
              Charity 2.D.
            
            
              
                Lemaire’s accts. Oct. 16—22.  provns. for  servts. 30.  meat 210 . ℔  43.2561 = .71masters 43.25butter 32½contingencies.75eggs16. doz. gave him order on J. Barnes for74.veget.5.20  
            
            
            
              
              Daugherty’s accts. forage 31.16 farriery 2.50 utensils .56 contings. 1.675 carriages 6. freight 6.75 = 48.645 for which gave ord. on J. Barnes.
            
            
              
               25. 
              
              Charity 1.D.
            
            
              
               26. 
              
              Do. 1.D.
            
            
              
               27. 
              
              Desired Mr. Barnes to pay David Gelston of N. York 55.62 for freight & duty of 300. bottles of wine from Bordeaux. 
            
            
              
              Recieved of J. Barnes 20.D.
            
            
              
              Charity 1.D.
            
            
              
               29. 
              
              Charity 10.D.
            
            
              Oct.
              31.
              
               D  Lemaire’s accts. Oct. 23—29.  Provns. for  servts. 35. meat 294 . ℔  69.8177 = .90masters 69.81butter51½conting.3.76eggs23  doz. gave him order on J. Barnes for108.57veget. 8.75  
            
            
              
                Joseph Daugherty’s accts.  forage 42.485    smith 1.25    conting.  .25  gave him ord. on J. Barnes for43.985 
            
            
              
              Charity 1.D.
            
            
              Nov.
               3. 
              
              Charity 1.D.
            
            
              
              Gave James Dinsmore ord. on J. Barnes for 40.D.
            
            
              
              Charity 1.D.
            
            
              
               5. 
              
              Gave Revd. Jacob Eyerman order on J. Barnes for 10.D. charity.
            
            
              
              7.
              
                Le Maire’s accts. Oct. 30—Nov. 5.  Provisions for  servts. 33.  meat 302. ℔  52.3872 = .727masters 52.38butter  36.furniture1.37eggs21. doz.contings..25veget. 4.9087. servant’s wages to Nov. 4.143. gave him order on J. Barnes for230   
            
            
              
                Joseph Daugherty’s accts.  forage 22.28    smith 4.125    conting.  .40  gave him order on J. Barnes26.805 
            
            
              
              Recd. from J. Barnes check on bank US. for 45.81.
            
            
              
               8. 
              
              Inclosed the same check for 45.81 to Jones & Howell.
            
            
              
               9. 
              
              Small expences at the races 1.D.—10. Do. 1.D.—11. Do. 1.D.
            
            
            
              
               12. 
              
              Gave in charity 3.D.
            
            
              
              Gave Charity 2.D.
            
            
              
               14. 
              
              Charity 1.D.
            
            
              
                Lemaire’s accts. Nov. 6—12.  Provns. for  servts. 33.  meat 265. ℔  79.2959 = 1.34masters 79.29butter45½charcoal 204. b.29.62eggs24. doz.contingencies1.veget. 8.125 gave ord. on J. Barnes for142.91  
            
            
              
               17. 
              
              Desired Mr. Barnes to remit to Genl. Muhlenberg for 400. bottles Champagne 
            
            
              
                 duties 29.66  which is   7½  cents per bottle   freight  40.26  which is 10  cents per bottle    69.92  = 17½  cents a bottle.   
            
            
              
              Pd. Steele for a mocking bird 15.D.
            
            
              
               20. 
              
              Joseph Daugherty’s accts. forage 57.58 smith 2.50 conting. .25 = 60.33.
            
            
              
              gave him ord. on J. Barnes for 60.33.
            
            
              
              21.
              
                Lemaire’s accts. Nov. 13—19.  Provisions  servts. 33.  meat 232.  ℔  42.3959 = .72masters 42.39butter33.conting..37eggs15.  doz. gave him order on J. Barnes for75.76veget. 5.06  
            
            
              
              Recd. from J. Barnes 20.D.
            
            
              
              Recd. from do. 100.D.
            
            
              
               22. 
              
              Inclosed 20.D. to Jones & Howell to make some advances for Wm. Stewart.
            
            
              
              Gave in charity 1.D.
            
            
              
               23. 
              
              Charity 1.D.
            
            
              
               24. 
              
              Recd. of J. Barnes 30.D.
            
            
              
              Pd. Colo. Peyton for Binn’s pamphlets 2.
            
            
              
               25. 
              
              Charity 1.D. 26. Charity 1.D.
            
            
              
               27. 
              
              Inclosed to Michael Hope on acct. 100.D.
            
            
              
              Recieved of J. Barnes 10.D.
            
            
              
              Pd. Dr. Eustis for Lillie editor of Telegraph for one year 4½ D.
            
            
            
              
              Gave Wm. Stewart ord. on J. Barnes for 15.D. (He recd. nothing under 22d.) 
            
            
              
              28.
              
                Lemaire’s accts. Nov. 20—26.  Provisions for  servts. 33.  meat 235½ ℔  78.9168 = 1.16.masters 78.91butter37.wine9.eggs19 . doz.wood5.25veget. 6.61conting..20 gave him ord. on J. Barnes for126.36  
            
            
              Nov.
               28. 
              
              Gave in charity 1.D. 29. Do. 3.D. 30. Do. 2.D.
            
            
              Dec.
               2. 
              
              Gave ord. on J. Barnes in favr. John March for books & binding 44.D.
            
            
              
               3. 
              
              Gave in charity 2.D.
            
            
              
               4. 
              
              Recd. of J. Barnes 20.D.
            
            
              
              5.
              
                Lemaire’s accts. Nov. 27—Dec. 3.  provns.  servts. 33.  meat 251  75.5368 = 1.11masters 75.53butter46wood5.25eggs22contingens.4.44veget. 8.42116.22 servants wages to Dec. 4.143. gave order on J. Barnes for259.22  
            
            
              
               6. 
              
              Recd. of J. Barnes 160.D. gave in Charity 20.D.
            
            
              
               7. 
              
              Gave in charity 1.D.—do. 1.D.
            
            
              
               8. 
              
              Gave ord. on J. Barnes in favr. John Lenthall for Latrobe & Mifflin 330.D. for 17.33 squares of sheet iron @ 18.D. pr. square for terras of the house at Monticello. 
            
            
              
              Gave ord. on do. favr. George Andrews for 74.72 for frize ornaments for the hall at Monticello.
            
            
              
              Gave ord. on do. favr.  Bryan 15.D. for a bird-cage.
            
            
              
              Joseph Daugherty’s accts. smith 2.25 forage 62.26 contings. 2.74 = 67.25 for which gave ord. on J. Barnes.
            
            
              
              Gave in charity 2.D.
            
            
              
               11. 
              
              Recd. of Lemaire 5.D. gave in Charity 5.D.
            
            
              
              12.
              
                Inclosed Gabriel Lilly  for John Perry  100.D.    for Ternan 54.50    surplus .50     155.   
            
            
            
              
               D. Le Maire’s accts. Dec. 4—10.  Provisions for  servts. 33.  meat 194  ℔  44.0855 = .80masters 44.08butter36½wood6.83eggs21. doz.furniture2.10veget. 7.06servts.1.25contingencies2.61cash5.94.87 he gives credit as overpaid for servts.14. gave him order on J. Barnes for80.87 
            
            
              
               15. 
              
              Gave in charity 1.D.
            
            
              
               16. 
              
              Gave in Charity 2.D. 17. Gave in charity 1.D.
            
            
              
               18. 
              
              Gave ord. on J. Barnes for 100.D. in favr. Revd. Mr. Coffin for a college in Tenissee. 
            
            
              
              Gave in charity 3.D.
            
            
              
              20.
              
                Lemaire’s accts. Dec. 11—17.  Provisions  servts. 30.  meat 301.  ℔  79.2674 = 1.07.masters 79.26butter37.charcoal 230.b.28.eggs22. doz.servts.1.50veget. 9.46contingencies.50 gave order on J. Barnes for139.26  
            
            
              
              Daugherty’s accts. provender 22.85—smith 1.75—sadler 2. conting. 1.75 = 28.35.
            
            
              
              gave him order on J. Barnes for 28.35.
            
            
              
               22. 
              
              Recd. of J. Barnes 24.D.
            
            
              
               23. 
              
              Gave ord. on J. Barnes in favr. of  Doolittle for 15.D. for 3. profiles. 
            
            
              
               24. 
              
              Gave ord. on J. Barnes in favr. Bronson & Chancey 6.75 for books.
            
            
              
              Recd. of J. Barnes 560.D.
            
            
              
               26. 
              
              Gave Frethy ord. on J. Barnes 6.D.
            
            
              
                Lemaire’s accts. Dec. 18—24.  Provns.  servts. 30.  meat 164.  ℔  46.8553 = .88masters 46.85butter35.charcoal 60.b.9.08eggs19.wood6.veget. 8.32 gave ord. on J. Barnes for91.93  
            
            
            
              
               27. 
              
              Inclosed to G. Jefferson 560.D. to pay my note to Craven Peyton 558.14 ante Aug. 11.
            
            
              
               28. 
              
              Charity 2.D.
            
          
         
          
          
            
              
              Wine provided at Washington
            
            
              
              1801.
              
              
              
              
              D
              
            
            
              
              ✓
              May
              3.
              
              A pipe of Brazil Madeira from Colo. Newton
              350.
              
            
            
              
              
              
              20.
              [
              A pipe of Pedro Ximenes Mountain from Yznardi. 126. galls. @ 2.D. 424. bottles of it sent to Monticello.  Feb. 1803. 
              252.
              
            
            
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              A Quartr. cask of Tent from do. 30. galls. @ 1.50
              45.
              
            
            
              
              
              
              
              
              A keg of Pacharetti doux. from do.
              
              
            
            
              
              
              
              
              
              15. doz. Sauterne from H. Sheaff @ 8.D.
              120.
              
            
            
              
              
              
              
              
                doz. of claret from do.
              
              
            
            
              
              ✓
              June
              12.
              
              2. pipes of Brazil Madeira from Taylor & Newton
              700.
              
            
            
              
              
              
              
              
                148.  bott. claret  @ 10.D. pr. doz.   123.33   72.  do. @ 12.D. 72.  220  
              195.
              33
            
            
              
              
              Sep.
              28.
              
              2. pipes of Brazil Madeira from Taylor & Newton
              700.
              
            
            
              
              
              Nov.
              28.
              
              30. doz. = 360. bottles of Sauterne from Sheaff
              240.
              
            
            
              
              1802
              Jan.
              7.
              
              A tierce (60. galls.) Malaga from Mr. Yznardi. Lacryma Christi. The above is 46. years old. viz. vintage of 1755.
              106.
              
            
            
              
              
              
              
              
              2. doz. bottles of claret from Mr. Barnes @ 8.D.
              16.
              
            
            
              
              
              Feb.
              24.
              
              1. pipe dry Pacharetti from Mr. Yznardi
              202.
              
            
            
              
              
              
              
              [
              1. pipe Sherry of London quality 10. y. old
              188 
              
            
            
              
              
              
              
              [
              ½ pipe of Sherry of a different quality 
              94.
              
            
            
              
              
              
              
               278 bottles of it sent to Monticello. Feb. 1803.
              
              
            
            
              
              
              
              
              
              ½ pipe of white Sherry
              84.
              
            
            
              
              
              May
              6.
              
                 D.   Insurance on the wines of Feb. 24.    22.72   Duties pd. Yznardi on do. 156  
              178.
              72
            
            
              
              
              
              
              
              Claret from J. Barnes.
              
              
            
            
              
              
              Nov.
              
              
              A half barrel of Syracuse from Capt. McNiel
              
              
            
            
              
              
              Dec.
              1.
              
                100. bottles Champagne from the Chevalr. Yrujo. }   100. do. @ .86¼ viz. .75 first cost + 11¼ duty   
              172.
              50
            
            
              
              1803
              Jan.
              10.
              
            
            
              
              
              
              
              [
              2. half pipes of wine of Oeyras from Mr. Jarvis at Lisbon. Sent to Monticello
              98.
              17
            
            
              
              
              Mar.
              3.
              
              2 pipes of Brazil Madeira from James Taylor Norfolk.
              700.
              
            
            
              
              
              
              21.
              
              12. doz. Sauterne from Sheaff @ 8⅔ D.
              104.
              33
            
            
            
              
              1803.
              Oct.
              21.
              
              50. bottles white Hermitage @ 73⅓ cents + 8¾ duty = 82 cents + 9½ freight = 91½.
              45.
              80
            
            
              
              
              
              23.
              
              150. bottles Rozan Margau @ 82½ c. + 8¾ duty = 91¼ cents + 8¾ = 1.D.
              150.
              00
            
            
              
              
              
              
              
              150. do. Sauterne @ 64⅙ + 8¾ duty = 72910 + 8¾ frt. = 81¾ c.
              122.
              57
            
            
              
              
              Dec.
              1.
              
                 cost duty frt.   400. do. Champagne d’Aij (153. broke) .68¾ .07½ .19 = .95 }484.   100. do. Burgundy of Chambertin .59½ .07½ .19 = .86  
              
            
            
              
              
              
              10.
              
              A quarter cask Mountain of crop of 1747. from Kirkpatrick of Malaga frt. 19.
              
              
            
            
              Monticello
              
              30.
              [
              2 pipes Termo one the crop of Carrasqeira, the other of Arruda. Jarvis. 170 millreis =
              196.
              35
            
            
              do.
              
              
              1. butt of Pale Sherry from Yznardi
              194.
              85
            
            
              
              1804.
              Mar.
              19.
              
              A pipe of Brazil Madeira from Taylor
              354.
              07
            
            
              
              
              
              
              
              A box Champagne from do. 5. doz. @ .62½ cents
              37.
              50
            
            
              
              
              June
              20.
              
              138. bottles of wines from Florence (123 Montepulciano) frt. & duty 25½ c. cost 26 c.
              33. 
              17
            
            
              
              
              July
              
              
              400. bottles Champagne from N. Y. same as Mar. 19. @ 1.D. (23. broke)
              400.
              
            
            
              
              
              July
              20.
              
              98. bottles claret from Sheaff
              82.
              
            
            
              
              
              Nov.
              28.
              
                240. bottles of Hungary wine @  1.70}   36. do. Tokay 3.31from Bollman   12. do. other wines 4.36  
              546.
              43
            
            
              Monticello
              Dec.
              
              
              [
                1 pipe dry  Pacharetti prime cost 194.85   1. Sherry 15. y. old  
              
              
            
            
              
              
              
              
              
              
              
            
            
              Montico.
              
              
              
              [
                147. bottles Port} from Fernandes   53. Bucellas. 10. y. old   
              152.
              25
            
            
              
              
              
              1. pipe Arrudae wine from Jarvis. Lisbon.
              
              
            
            
              
              
              
              
              
                36. bottles Chateau Margaux of 98. @ 7₶ } 788f–50 (Lee)   72. do. Rozan Margaux of 98. @ 4₶–10s 72. do. Salus Sauterne @ 2₶–5s 
              
            
            
              
              1805.
              Apr.
              17.
              
                38. bottles Aleatico. 3. do. Santo. 3.}from Joseph Barnes = 73. b.   do. Artemino. 19. do. Chianti. 10. do. Montepulciano. 
            
            
              
              
              May
              30.
              
              100. bott. vino del Carmine. Appleton
              
              
            
            
              
              
              
              
              
              1. hhd. (i.e. half pipe) Marsalla. Preble.
              
              
            
            
              
              
              Oct.
              19.
              [
                1. Qr. cask old  Termo from Jarvis  26.20 }+ frt. duties &c. 73.83   1. do. Bucellas from do. 28.60  
            
            
              
              
              Nov.
              9.
              
                473  bottles Montepulciano. Cost Leghorn .25 = 118.50  =  .25 pr. bottle duties 35.60 freight 46.38 port charges 6.08 =88.06=.18½ pr. bottle 
            
            
              
              
              
              
              
              100 bottles hermitage
              
              
            
            
              
              1806.
              Jan.
              
              
              2. pipes Marsalla wine. Higgins 212.D. cost + 69.60 duty
              
              
            
            
            
              
              
              Apr.
              22.
              
                  duty, frt.   100. bottles white Hermitage  cost at Marseilles  76.62  +  21   6. do. vin de paille do. 7.82 +  1.22  
            
            
              
              
              June
              7.
              
              100. do. White Hermitage cost at Marseilles 76.62 + frt. 8.91 + dut. 12.835 = 98.365
              
              
            
            
              
              
              
              
              
              Barrique 45 galls. Cahusac. cost @ Bordeaux 22.85 + frt. 14.725 + dut. 22.275 = 60 D.
              
              
            
            
              
              
              July
              
              
              50. bottles Nebioule shipped by Thos. Storm for Kuhn cost
              
              
            
            
              
              
              
              
              
              200. bottles Nebioule from Kuhn. Cost delivered at Genoa .54 cents pr. bottle.
              
              
            
            
              
              1807.
              Feb.
              
              
              200. bottles Hermitage from Marseilles.
              
              
            
            
              
              
              June
              4.
              
              350. bottles (80. galls.) Montepulciano from Leghorn 91.55 D. + frt. 40.42 + duties 29.85 + port charges 2.25 = 164.07 or .47 pr. bottle
              
              
            
            
              
              
              
              13.
              
              A cask Cahusac (23. galls.) cost at Bordeaux 29.51 + frt. 4.88 + duties 7.36 +
              
              
            
            
              
              
              
              
              
                  D. c.   port charges 4.83 = 46.58 or  2.02 pr. gallon.  
              
              
            
            
              
              
              Oct.
              8.
              
                120. bottles St. George sent to Monto.} cost at Cette @ .24 pr. bottle  42.875   Do. from Mr. Barnes. 60. bottles charges .15 26.847     69.722  
            
            
              
              
              Dec.
              2.
              
              3. kegs Nebioule yielding 134. bottles.
              
              
            
            
              
              1808.
              Apr.
              4.
              
                 D.   100. bottles wine of Nice cost there  30.84 1.96 freight to Marseilles24.42to Phila.17.69 duty & permit.67 portage75.58 
              
              
            
            
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              
            
          
          
            
              Madeira
            
            
              No.
              recd.
              broached
              finished
              lasted excludg. absence
            
            
              1. 
              1801.
              May
               3.
              01.
              May
              15.
              01.
              Nov.
               3
               3½ 
              months
            
            
              2.
              1801.
              June
              12
              
              Nov.
               3
              02.
              June
               6
               6.
              months
            
            
              3.
              do.
              
              
              02.
              June
               6.
              03.
              Apr.
              10
               7.
              months
            
            
              4.
              
              Sep.
              28
              03.
              Apr.
              10
              04.
              May
              28
              10.
              months
            
            
              5.
              do.
              
              
              04.
              May
              28.
              05.
              May
              15. sent remains 76 b. Montico.
              mo. D
            
            
              6.
              1803.
              Mar.
               3
              05.
              May
              15
              06.
              July
              
              10–17
            
            
              7.
              do.
              
              
              06.
              July
              
              07.
              Nov.
              25
              10–19
            
            
              8.
              1804.
              Mar.
              19
              07.
              Nov.
              25
              
              
              
              
            
          
        